DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 19 February 2021. Claims 1, 3 - 11, 13, 14 and 16 - 23 are currently pending. 

Drawings
The objection to the drawings, due to unlabeled rectangular box(es), is hereby withdrawn in view of the amendments and remarks received 19 February 2021.
Replacement drawings were received on 19 February 2021. These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 11 of claim 1 recites, in part, “the location on the manufactured object, for identifying” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the location of the region of interest on the manufactured object, for identifying-- in order to maintain consistency with lines 3 - 4 and line 10 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 3 of claim 4 recites, in part, “the location on the manufactured object” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the  of the region of interest on the manufactured object-- in order to maintain consistency with lines 3 - 4 and line 10 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 4 of claim 4 recites, in part, “the location on the manufactured object” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the location of the region of interest on the manufactured object-- in order to maintain consistency with lines 3 - 4 and line 10 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 11 of claim 13 recites, in part, “the location on the manufactured object, for identifying” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the location of the region of interest on the manufactured object, for identifying-- in order to maintain consistency with line 4 and line 10 of claim 13 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Line 2 of claim 21 recites, in part, “the location on the manufactured object” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the location of the region of interest on the manufactured object-- in order to maintain consistency with line 4 and line 10 of claim 13 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Line 3 of claim 21 recites, in part, “the location on the manufactured object” which appears to contain  of the region of interest on the manufactured object-- in order to maintain consistency with line 4 and line 10 of claim 13 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 10 - 12, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 19 February 2021.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection to claims 13 - 15 under 35 U.S.C. 101 are hereby withdrawn in view of the amendments and remarks received 19 February 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 - 11, 13, 14 and 16 - 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 - 9, 13, 14, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmateer U.S. Publication No. 2007/0271053 A1 in view of Karl D. D. Willis and Andrew D. Wilson, “InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, ACM Transactions on Graphics, Vol. 32, No. 4, Article 138, July 2013, pages 1 - 10, herein referred to as “Willis et al.”.

-	The Examiner notes, with regards to claims 13, 14 and 21 - 23, that claims 13, 14 and 21 - 23 do not positively recite an interrelationship between the instructions and an intended computer system for executing the instructions and absent such a positively recited interrelationship the broadest reasonable interpretation of the limitations that the instructions are intended to perform encompasses interpretations wherein those limitations are non-functional because the claims do not limit the instructions to an embodiment wherein the instructions are executed by an intended computer system in order to perform its recited limitations. The Examiner asserts that “when executed cause a system to…” is not a sufficient positively recited interrelationship at least because the 

-	With regards to claims 1 and 13, Palmateer discloses a method (Palmateer, Abstract, Pg. 1 ¶ 0011 - 0012, Pg. 4 ¶ 0030) and a non-transitory machine-readable medium comprising instructions that when executed cause a system (Palmateer, Pg. 4 ¶ 0031 - 0033) to: receive, at a system comprising a hardware processor, (Palmateer, Fig. 1, Pg. 2 ¶ 0022, Pg. 3 ¶ 0024, Pg. 4 ¶ 0029 - 0033) information of a region of interest on a three-dimensional model of an object, the information comprising a location of the region of interest; (Palmateer, Pg. 2 ¶ 0020, Pg. 3 ¶ 0024, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0028, Pg. 4 ¶ 0030) capture/obtain, using the system, (Palmateer, Abstract, Fig. 1, Pg. 1 ¶ 0010, Pg. 2 ¶ 0021 - 0022, Pg. 3 ¶ 0024, Pg. 4 ¶ 0030 - 0033) an image of a manufactured object, (Palmateer, Abstract, Fig. 1, Pg. 1 ¶ 0010, Pg. 2 ¶ 0021, Pg. 3 ¶ 0024) wherein a portion of the manufactured object within the region of interest comprise an identifiable feature; (Palmateer, Abstract, Figs. 1 - 3, Pg. 1 ¶ 0010 - 0011, Pg. 2 ¶ 0020, Pg. 2 ¶ 0022 - Pg. 3 ¶ 0023, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0028, Pg. manufactured according to the three-dimensional model. Pertaining to analogous art, Willis et al. disclose capturing an image of a manufactured object manufactured according to a three-dimensional model. (Willis et al., Pg. 1 Abstract, Pgs. 1 - 1 § 1 ¶ 3 - 5, Pg. 1 Fig. 1, Pg. 2 § 3 - Pg. 3 § 4 ¶ 1, Pg. 3 Fig. 3, Pg. 4 § 4.3 ¶ 1, Pgs. 4 - 5 § 4.4, Pg. 6 § 5.2 - Pg. 8 § 5.3, Pg. 6 Fig. 9, Pg. 7 Figs. 10 - 13) Palmateer and Willis et al. are combinable because they are both directed towards manufacturing objects and imaging the manufactured objects to identify a feature(s) of the manufactured objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palmateer with the teachings of Willis et al. This modification would have been prompted in order to enhance the combined base device of Palmateer with the well-known and applicable technique Willis et al. applied to a similar device. Manufacturing the manufactured object according to the three-dimensional model, as taught by Willis et al., would enhance the base device of Palmateer by improving the overall reliability and accuracy of the assembly and/or inspection of an object since the three-dimensional representation of the object utilized to ensure the proper assembly of the object and identify the various feature and measurement locations of the object would be of the highest quality possible, i.e. the exact model utilized to create the object. Furthermore, this modification would have been prompted by the teachings and suggestions of Palmateer that three-dimensional representation of the object is preferably a CAD model and that the CAD model may be utilized during assembly and/or inspection of the object, see 

-	With regards to claim 3, Palmateer in view of Willis et al. disclose the method of claim 1, further comprising: building an object according to the three-dimensional model. (Palmateer, Pg. 2 ¶ 0020, Pg. 3 ¶ 0024 - 0026) Palmateer fails to disclose explicitly building an object using an additive manufacturing process. Pertaining to analogous art, Willis et al. disclose building an object according to the three-dimensional model, using an additive manufacturing process. (Willis et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 3 Fig. 3, Pg. 5 § 5.1) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Palmateer in view of Willis et al. with additional teachings of Willis et al. This modification would have been prompted in order to substitute the undisclosed manufacturing process of Palmateer for the additive manufacturing process of Willis et al. in order to create the manufactured object. The additive manufacturing process of Willis et al. could be substituted in place of the undisclosed manufacturing process of Palmateer utilizing well-known techniques in the art and would likely yield predictable 

-	With regards to claims 4 and 21, Palmateer in view of Willis et al. disclose the method and the non-transitory machine-readable medium of claims 1 and 13, respectively, wherein visually indicating the location on the manufactured object comprises projecting light onto the location on the manufactured object. (Palmateer, Pg. 3 ¶ 0024 - Pg. 4 ¶ 0028) 

-	With regards to claims 5 and 14, Palmateer in view of Willis et al. disclose the method and non-transitory machine-readable medium of claims 1 and 13, respectively, further comprising: measuring / receiving measurement of a property of the portion of the manufactured object within the region of interest. (Palmateer, Fig. 3, Pg. 1 ¶ 0010 - 0011, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0030) 

-	With regards to claim 6, Palmateer in view of Willis et al. disclose the method of claim 5, further comprising: storing the measured property in a storage medium. (Palmateer, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0029, Pg. 4 ¶ 0031 - 0033 [The Examiner asserts that in order for the measured property/results of Palmateer to 

-	With regards to claim 7, Palmateer in view of Willis et al. disclose the method of claim 1, wherein the three-dimensional model comprises one of a computer-aided design (CAD) model and a three-dimensional scanned model. (Palmateer, Fig. 3, Pg. 3 ¶ 0024) In addition, analogous art Willis et al. disclose wherein the three-dimensional model comprises one of a computer-aided design (CAD) model and a three-dimensional scanned model. (Willis et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 1 Fig. 1, Pg. 3 § 4 ¶ 1, Pg. 3 Fig. 3, Pgs. 4 - 5 § 4.4, Pg. 4 Fig. 5, Pg. 5 § 5.1 ¶ 1 - 4, Pg. 9 § 8) 

-	With regards to claim 8, Palmateer in view of Willis et al. disclose the method of claim 1. Palmateer fails to disclose explicitly wherein the captured image comprises a three-dimensional representation. Pertaining to analogous art, Willis et al. disclose wherein the captured image comprises a three-dimensional representation. (Willis et al., Pg. 1 Fig. 1, Pg. 2 § 3 ¶ 1, Pg. 3 § 3.2 - § 4 ¶ 1, Pg. 3 Fig. 3, Pg. 4 § 4.4 ¶ 1, Pg. 4 Fig. 6, Pg. 6 § 5.2 ¶ 2, Pg. 6 § 5.3 Subsection “Geometric” - Pg. 7 Subsection “Visual” [“The object interior is scanned to create a volumetric image” and “THz imaging constructs volumetric intensity, depth, and spectral images of the surface and interior of physical objects”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Palmateer in view of Willis et al. with additional teachings of Willis et al. This 



-	With regards to claims 16 and 22, Palmateer in view of Willis et al. disclose the method and the non-transitory machine-readable medium of claims 1 and 13, respectively, wherein the identifiable feature is a property of the manufactured object itself that is provided on the manufactured object without applying an identifiable mark to the manufactured object. (Palmateer, Fig. 3, Pg. 1 ¶ 0010 - 0011, Pg. 2 ¶ 0020, Pg. 3 ¶ 0023 - 0024, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0027, Pg. 4 ¶ 0030) 

Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. U.S. Publication No. 2015/0117701 A1 in view of Cowburn et al. U.S. Publication No. 2009/0283583 A1 in view of Karl D. D. Willis and Andrew D. Wilson, “InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, ACM Transactions on Graphics, Vol. 32, No. 4, Article 138, July 2013, pages 1 - 10, herein referred to as “Willis et al.”.

With regards to claim 10, Ross et al. disclose an apparatus (Ross et al., Pg. 8 ¶ 0116 - Pg. 9 ¶ 0188) comprising: a processor; (Ross et al., Pg. 8 ¶ 0116 - Pg. 9 ¶ 0118) and a non-transitory storage medium storing instructions executable on the processor (Ross et al., Pg. 8 ¶ 0116 - Pg. 9 ¶ 0118) to: receive an image of a manufactured object; (Ross et al., Pg. 3 ¶ 0040 - 0042, 0044, 0048 and 0050 - 0051, Pg. 4 ¶ 0054, Pg. 5 ¶ 0066, Pg. 6 ¶ 0073, 0081, 0091 and 0094, Pg. 7 ¶ 0099 - 0101) receive information of a first location of a first region of interest on the three-dimensional model, (Ross et al., Fig. 1, Pg. 3 ¶ 0042 - 0046, 0048 - 0051, Pg. 4 ¶ 0054 - 0056 and 0058, Pg. 5 ¶ 0064 and 0071, Pg. 6 ¶ 0074 - 0076, 0084 and 0094, Pg. 7 ¶ 0099 - 0100) and information of a second location of a second region of interest on the three-dimensional model, (Ross et al., Fig. 1, Pg. 3 ¶ 0042 - 0046, 0048 - 0051, Pg. 4 ¶ 0054 - 0056 and 0058, Pg. 5 ¶ 0064 and 0071, Pg. 6 ¶ 0074 - 0076, 0084 and 0094, Pg. 7 ¶ 0099 - 0100) wherein a portion of the manufactured object within the first region of interest comprises an identifiable feature, (Ross et al., Pg. 2 ¶ 0039 - Pg. 3 ¶ 0040, Pg. 3 0043 - 0049, Pg. 4 ¶ 0053 and 0055 - 0058, Pg. 5 ¶ 0064 - 0068, Pg. 6 ¶ 0073 - 0076, 0084 - 0085 and 0091, Pg. 7 ¶ 0095 - 0097, 0099 and 0101 - 0103, Pg. 8 ¶ 0106 - 0108) and a portion of the manufactured object within the second region of interest comprises the identifiable feature; (Ross et al., Pg. 2 ¶ 0039 - Pg. 3 ¶ 0040, Pg. 3 0043 - 0049, Pg. 4 ¶ 0053 and 0055 - 0058, Pg. 5 ¶ 0064 - 0068, Pg. 6 ¶ 0073 - 0076, 0084 - 0085 and 0091, Pg. 7 ¶ 0095 - 0097, 0099 and 0101 - 0103, Pg. 8 ¶ 0106 - 0108) locate the first region of interest on the manufactured object; (Ross et al., Pg. 3 ¶ 0050 - 0051, Pg. 4 ¶ 0055 - 0056, Pg. 5 ¶ 0071, Pg.  authentication” and “FIG. 10 is an illustration of an example of feature extraction from a digital image. The original image data, on the left, is searched by any of various software processes to detect and locate a feature in the image. In this case, the only important shape in this image is a square, and it extracts that feature, as shown in the middle of the figure, with "1" pixel values”]) Ross fails to disclose expressly in response to being unable to identify the identifiable feature in the first region of interest; locating the second region of interest on the manufactured object, and identifying the identifiable feature in the second region of interest on the manufactured object. In addition, Ross et al. fail to disclose explicitly the manufactured object manufactured according to a three-dimensional model; and determining a position and an orientation of the three-dimensional model with respect to the manufactured object in the image. Pertaining to analogous art, Cowburn et al. disclose locating the first region of interest on the manufactured object; (Cowburn et al., Fig. 11, Pg. 5 ¶ 0072, Pg. 6 ¶ 0083, Pg. 7 ¶ 0095, Pg. 11 ¶ 0145 - 0148, Pg. 12 ¶ 0150, 0152 - 0154 and 0162, Pg. 13 ¶ manufactured according to a three-dimensional model; and determining a position and an orientation of the three-dimensional 

-	With regards to claim 11, Ross et al. in view of Cowburn et al. in view of Willis et al. disclose the apparatus of claim 10, wherein the instructions are executable on the processor to receive a user input defining the first region of interest and the second region of interest on the three-dimensional model. (Ross et al., Fig. 1, Pg. 3 ¶ 0043, 0045 and 0049 - 0050, Pg. 4 ¶ 0052 - 0054, Pg. 5 ¶ 0063 - 0064 and 0071, Pg. 6 ¶ 0094 [“the system can create an Object Feature Template (as shown in FIG. 1) that can be used to optimize subsequent authentication operations for that class of objects. This template can either be created automatically by the system, or by using a human-assisted process”]) In addition, analogous art Willis et al. disclose receiving a user input defining the first region of interest and the second region of interest on the three-dimensional model. (Willis et al., Pg. 1 Abstract, Pg. 1 § 1 ¶ 1, Pg. 3 § 4 - § 4.1, Pg. 3 Fig. 3, Pg. 4 § 4.3 ¶ 1, Pgs. 4 - 5 § 4.4, Pg. 4 Fig. 5, Pg. 9 § 8 ¶ 1 [“Internal geometry within an object can be designed to reflect unique signals based on how they are positioned and oriented” and “The design of the internal geometry can be tailored to the specific degrees of freedom required”]) 

-	With regard to claim 20, Ross et al. in view of Cowburn et al. in view of Willis et al. disclose the apparatus of claim 10, wherein the instructions are executable on the processor to visually indicate the first location and the second location on the manufactured object. (Ross et al., Figs. 1 & 7, Pg. 3 ¶ 0043 - 0051, Pg. 4 ¶ 0053, 0055 - 0056 and 0058, Pg. 7 ¶ 0096 - 0097 and 0099 - 0100 [“Once an authentication region is defined, specific applications can be created  

Claims 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Palmateer U.S. Publication No. 2007/0271053 A1 in view of Karl D. D. Willis and Andrew D. Wilson, “InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, ACM Transactions on Graphics, Vol. 32, No. 4, Article 138, July 2013, pages 1 - 10, herein referred to as “Willis et al.”, as applied to claims 16 and 22 above, and further in view of Ritchie et al. U.S. Publication No. 2016/0375676 A1.

-	With regards to claim 17, Palmateer in view of Willis et al. disclose the method of claim 16. Palmateer fails to disclose explicitly wherein the identifiable feature is a color of the manufactured object. Pertaining to analogous art, Ritchie et al. disclose wherein the identifiable feature is a color of the manufactured object. (Ritchie et al., Fig. 8, Pg. 4 ¶ 0083 - 0085, Pg. 6 ¶ 0107 - 0108, Pg. 7 ¶ 0112) Palmateer in view of Willis et al. and Ritchie et al. are combinable because they are all directed towards manufacturing objects and scanning the manufactured objects to identify a feature(s) of the manufactured objects. It 

-	With regards to claim 18, Palmateer in view of Willis et al. disclose the method of claim 16. Palmateer fails to disclose explicitly wherein the identifiable feature is a chemical composition of the manufactured object. Pertaining to analogous art, Ritchie et al. disclose wherein the identifiable feature is a chemical composition of the manufactured object. (Ritchie et al., Abstract, Pg. 1 ¶ 0001, Pg. 2 ¶ 0020 and 0023, Pg. 3 ¶ 0066 - 0070, Pg. 4 ¶ 0076, Pg. 6 ¶ 0111 - Pg. 7 ¶ 0112, Pg. 8 ¶ 0128 - 0135) Palmateer in view of Willis et al. and Ritchie et al. are combinable because they are all directed towards manufacturing objects and scanning the manufactured objects to identify a feature(s) of the manufactured objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Palmateer in view of Willis et al. with the teachings of Ritchie et al. This modification would have been prompted in order to substitute the feature identified by Palmateer for the chemical composition feature of Ritchie et al. The chemical composition feature of Ritchie et al. could be substituted in place of the feature identified by Palmateer utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a chemical composition of the manufactured object would be utilized as the identifiable feature of the manufactured object that is measured / identified by the combined base device. Additionally, this modification would enhance the combined base device by allowing for additional features of the manufactured object to be 

-	With regards to claim 23, Palmateer in view of Willis et al. disclose the non-transitory machine-readable medium of claim 22. Palmateer fails to disclose explicitly wherein the identifiable feature is a color of the manufactured object or a chemical composition of the manufactured object. Pertaining to analogous art, Ritchie et al. disclose wherein the identifiable feature is a color of the manufactured object or a chemical composition of the manufactured object. (Ritchie et al., Abstract, Fig .8, Pg. 1 ¶ 0001, Pg. 2 ¶ 0020 and 0023, Pg. 3 ¶ 0066 - 0070, Pg. 4 ¶ 0076 and 0083 - 0085, Pg. 6 ¶ 0107 - 0108, Pg. 6 ¶ 0111 - Pg. 7 ¶ 0112, Pg. 8 ¶ 0128 - 0135) Palmateer in view of Willis et al. and Ritchie .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palmateer U.S. Publication No. 2007/0271053 A1 in view of Karl D. D. Willis and Andrew D. Wilson, “InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, ACM Transactions on Graphics, Vol. 32, No. 4, Article 138, July 2013, pages 1 - 10, herein referred to as “Willis et al.”, as applied to claim 1 above, and further in view of Bruce et al. U.S. Patent No. 8,848,201.

-	With regards to claim 19, Palmateer in view of Willis et al. disclose the method of claim 1. Palmateer fails to disclose explicitly controlling a robotic arm using the system to reorient the manufactured object based on an identification of the location of the region of interest on the manufactured object. Pertaining to analogous art, Bruce et al. disclose controlling a robotic arm using the system to reorient the manufactured object based on an identification of the location of the region of interest on the manufactured object. (Bruce et al., Figs. 2 - 3B, Col. 3 Lines 20 - 45, Col. 6 Line 66 - Col. 7 Line 20, Col. 7 Line 35 - Col. 8 Line 34 [“Given regions of interest for an object, a plan for viewing the region(s) of interest and obtaining additional information for the region(s) of interest may be determined” and “the object may be positioned on a turntable, and the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667